 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          YOLANDA MADRY,
 8                              Plaintiff,
                                                         C18-402 TSZ
 9            v.
                                                         MINUTE ORDER
10        KING COUNTY,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     Plaintiff’s Motion to Extend Time to Take Deposition of Expert Economic
14
   Witness or in the Alternative to Continue Trial Date, docket no. 39, is GRANTED in
   part. Plaintiff may take a perpetuation deposition of Robert Patton no later than May 6,
15
   2019. Plaintiff’s alternative motion to continue trial is DENIED. King County’s
   Response and request to continue trial, docket no 44, is also DENIED.
16
          (2)     The pretrial conference is RESET to May 9, 2019, at 1:30 p.m.
17
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 22nd day of April, 2019.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
